Citation Nr: 1750209	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-25 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable disability rating for Hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to October 1982. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 rating decision by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO). In February 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of the proceeding is of record. In July 2014 and July 2016 the Board remanded this claim for further development.


FINDINGS OF FACT

1. The Veteran has not had incapacitating episodes, near-constant debilitating symptoms, substantial or minor weight loss, or other indications of malnutrition.

2. Prior to September 25, 2008, it is not factually ascertainable that the Veteran experienced at least intermittent fatigue, malaise, and anorexia.

3. From September 25, 2008 to April 4, 2011, the evidence more nearly approximates symptoms of daily fatigue, malaise, and anorexia without weight loss but with some hepatomegaly, which required continuous medication.

4. Since April 5, 2011, the evidence does not reflect that the Veteran experienced Hepatitis C symptoms.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating are met from September 25, 2008 to April 4, 2011; a compensable rating is not otherwise warranted during the appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.112, 4.114, Diagnostic Code 7354 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In May 2016, the Veteran's representative argued that a medical addendum to an August 2014 VA examination was needed because additional medical records from VA Medical Centers (VAMCs) were not received prior to the August 2014 examination, in violation of the Board's July 2014 remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Thereafter, pursuant to the Board's July 2016 remand, another VA medical examination was conducted in September 2016, during which VAMC records (including these mentioned) were received prior to the examination and considered. Accordingly, the RO has complied with the Board's remand directives, certainly to the acceptable "substantial" extent. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has raised any other issues or concerns with the duties to notify and assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred. 38 C.F.R. § 3.400(o)(2).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability, is to be resolved in favor of the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In any claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App, 119 (1999).

Hepatitis C (or non-A, non-B Hepatitis) is rated pursuant to Code 7354. Nonsymptomatic Hepatitis C warrants a noncompensable (zero percent) rating. A 10 percent rating is assigned where there is intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. A 20 percent rating is assigned where there is daily fatigue, malaise, an anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. A 40 percent rating is assigned where there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. A 60 percent rating is assigned where there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. Near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) are rated as 100 percent disabling. 38 C.F.R. § 4.114, Code 7354.

For purposes of evaluating conditions under Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. Id., Note (2). 

The term "substantial weight loss" is defined as a loss of greater than 20 percent of baseline weight, sustained for three months or longer; and the term "minor weight loss" is defined as a weight loss of 10 to 20 percent of baseline weight, sustained for three months or longer. See 38 C.F.R. § 4.112. "Baseline weight" means the average weight for the two-year-period preceding onset of the disease. Id.

III. Factual Background

VA received the Veteran's claim for an increased rating on September 25, 2008. 

In July 2008 private treatment records, the Veteran complained of "constant lower abdominal pain" and dark, watery diarrhea. There was no vomiting, nausea, fever, or chills. The private physician recommended over the counter medication. In October 2008, the Veteran stated he had no "reoccurrence" of Hepatitis.

During a March 2009 VA examination, the Veteran reported that he had stomach problems over the past year. He had no energy, was constantly exhausted, and had no appetite. His condition caused easy fatigability, gastrointestinal disturbances, nausea, and vomiting. Specifically, he reported daily nausea, fatigue, anorexia with pain two to three times per week. He noted sharp epigastric abdominal pain that occurred frequently. His condition occurred near-constantly and allowed him to function but not work. His condition did not cause incapacitations and he never vomited blood. The bleeding did not cause anemia. He reported that he was currently not receiving treatment. The examiner opined that there was no change in the Hepatitis diagnosis and that the Veteran's condition was active. The examiner opined there was evidence of hepatomegaly and pain with abdominal distension. 

In April 2009 VA treatment records, the Veteran complained of fatigue, occasional nausea, and right-sided epigastric pain that got worse when he did not eat. He denied bleeding, melena, and jaundice. He noted loss of appetite and a "grown" abdomen. The physician reported that the Veteran's abdomen was flat. The Veteran was reportedly not interested in treatment, but a consult report from that time indicates that he was seeking referral to a cancer specialist and that there was weight loss.

In May 2009 correspondence, the Veteran stated that he had been "sick to [his] stomach" for the past 10 months. He had severe diarrhea, cramping, loss of appetite, vomiting, and an enlarged liver. At times he was too weak to get out of bed.

In May 2009 VA treatment records, the Veteran reported increasing fatigue and decreased appetite with weight loss. Over the past year he had abdominal pain and cramps. He was more fatigued than normal. July 2009 records indicate that the Veteran's active medications included a Hepatitis A and B vaccination requiring three injections, meloxicam for arthritis, and tramadol for pain. Tramadol is reflected to be prescribed for the Veteran's musculoskeletal pain. See, e.g., June 2009 VA treatment records. 

In November 2009 VA treatment records, the Veteran denied weight loss, nausea, and vomiting.

March 2010 VA treatment records reflect the Veteran entered into a medical study relating to treatment of chronic Hepatitis C; the study was expected to last 54 weeks. In May 2010, records reflect the Veteran had been taking continuous medication as part of the study. Medications for nausea and vomiting are confirmed in an October 2010 active medication list.

During a March 2010 VA examination, the Veteran reported easy fatiguability, abdominal cramps, and gastrointestinal disturbances. The pain was in the right upper quadrant and occurred frequently. He denied nausea and vomiting, but at times his symptoms were intolerable. The examiner found no evidence of hepatosplenomegaly.

In April 2011, the Veteran's VA physician, Dr. T. Morgan, MD, opined that the Veteran had chronic Hepatitis C. He treated the Veteran in a clinical research study and had "probably cured his Hepatitis C infection." 

In February 2012, the Veteran was only prescribed medication for blood pressure.

In March 2012 verbal communication with VA, the Veteran indicated that he was appealing to get compensation for when his Hepatitis C was active in the past. He therefore agreed it was unnecessary to schedule a new VA examination because it would show his Hepatitis C had been cured.

September 2012 VA treatment records reflect the Veteran was taking medication for blood pressure, and meclizine hydrochloride for nausea and dizziness as needed. By December 2012, the Veteran was only taking medication for blood pressure.

During his March 2014 Board hearing, the Veteran testified that that he had daily fatigue, malaise, anorexia and was on dietary restrictions and medication in 2008 and 2009. He testified that he had incapacitating episodes where he was prescribed bed rest for at least two weeks. He stated that he currently suffered daily fatigue, malaise, and anorexia. Finally, he stated that his symptoms were worse in 2009 than presently because of the treatment he had. 

During an August 2014 VA examination, the examiner opined that the Veteran had not had any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to the liver conditions during the past 12 months and that his condition did not impact his ability to work.

In October 2014 VA treatment records, the Veteran reported no abdominal pain, nausea, vomiting, diarrhea, constipation, hematuria, or hematochezia. 

During a September 2016 VA examination, the Veteran reported he had been treated in a research study for Hepatitis C that concluded in August 2011. He stated that since the conclusion of the study, he did not require any further treatment nor had been hospitalized for Hepatitis C. His most recent liver function tests had all been normal. His current medications only included a single blood pressure medication. He was working full-time for VA as a lead carpenter. The examiner opined that continuous medication was not required to control the Veteran's condition, and that he had not had any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to the liver conditions during the past 12 months. The examiner stated there were no other signs or symptoms related to his condition.

Throughout VA treatment records, dietary restrictions are usually, if not always, connected to medical procedures unrelated to the Veteran's Hepatitis C or are otherwise related to his high blood pressure. Weight loss is usually denied by the Veteran except as noted above.

IV. Analysis

The Board notes that the Veteran was rated pursuant to Code 7345 for chronic liver disease without cirrhosis, but this Code specifically excludes Hepatitis C. Because the Veteran is diagnosed with Hepatitis C, the proper Code is 7354, which is for Hepatitis C.

As an initial matter, the evidence does not show incapacitating episodes. The Board acknowledges that the Veteran testified that he experienced incapacitating episodes for at least two weeks throughout 2008 and 2009, but the Veteran's testimony is in conflict with his contemporaneous report to the March 2009 VA examiner that he did not have incapacitating episodes and that his symptoms allowed him to function, although not work. Moreover, the medical records do not reflect any periods of acute signs and symptoms severe enough to require bed rest and treatment by a physician. These inconsistencies compel the Board to conclude that the more recent testimony relating to incapacitating episodes made in the course of seeking VA benefits is not credible. See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995). To be clear, the Board is not questioning the Veteran's honesty or moral character. The Veteran is attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to this particular statement. See id. Therefore, the Board affords it little probative weight. 

The Board assigns more probative weight to the Veteran's statements regarding whether he had incapacitating episodes during the March 2009 VA examination and during the course of seeking VA treatment. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997). These statements also outweigh the Veteran's May 2009 statement that he could not get out of bed at times, because his May 2009 statement is insufficient to show bed rest and treatment by a physician. As a result, the preponderance of the evidence is against a finding of any incapacitating episodes during the appeal period, and a rating cannot be assigned based on that criteria.

Additionally, the evidence does not show near-constant debilitating symptoms, substantial or minor weight loss, or other evidence indicating malnutrition. Although the Veteran reported some complaints of weight loss in early 2009, see, e.g., April and May 2009 VA treatment records, the severity of weight loss is not noted. The Veteran's statements, in combination with the otherwise consistent denial of weight loss, do not meet the definition of substantial or minor weight loss pursuant to 38 C.F.R. § 4.112. Accordingly, the Veteran does not meet the criteria for a 100 percent, 60 percent, or 40 percent rating.

Year prior to September 25, 2008 

Unfortunately, the evidence from the year prior to the receipt of the Veteran's claim does not factually establish an increase in the symptoms listed under Code 7354. While the Veteran complained of gassy abdominal pains and diarrhea in July 2008 medical records, he also denied nausea and vomiting. The abdominal pains are not reflected to be in the upper right quadrant (indeed, it is described as "lower abdominal pain"), and diarrhea is not considered a symptom of Hepatitis C under the Code. Additionally, over the counter medication is not evidence of continuous medication for treatment of Hepatitis C. 

The Veteran has stated at various times that he started to have symptoms during 2008. For example, he testified that he had nausea, vomiting, and other symptoms in 2008, as well as that he was taking continuous medication and was on dietary restriction due to Hepatitis C. During his March 2009 VA examination, he reported that he had stomach problems for the past year [since March 2008], and in May 2009 correspondence, it was for the past 10 months [since July 2008]. 

The Veteran's later reports made to VA conflict with his contemporaneous medical records, where he did not complain of nausea and vomiting, was not put on a dietary restriction, and was not on continuous medication. Accordingly, for the same reasons as described previously, the Board finds the Veteran's testimony and statements made in the course of seeking VA benefits not credible. See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995). Therefore the Board affords them little probative weight. Id. The Board finds the Veteran's statements made to his medical provider for the purpose of medical diagnosis or treatment are credible because he had a strong motive to tell the truth so he could receive a proper diagnosis and treatment. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997). As a result, the Board affords the statements made to medical providers more probative weight.

Accordingly, it is not factually ascertainable that the Veteran experienced at least intermittent fatigue, malaise, and anorexia prior to September 25, 2008.

From September 25, 2008 to April 4, 2011

The Board finds that the evidence reflects an increase to 20 percent disabling from when the Veteran filed his claim until April 4, 2011, because the Veteran's symptoms from that time more closely approximate the criteria for a 20 percent rating rather than a 10 percent rating. This assignment is based on a showing of daily fatigue and malaise, hepatomegaly during the March 2009 VA examination, and the taking of continuous medication in conjunction with the Veteran's participation in Dr. Morgan's medical study starting in March 2010. 

Since April 5, 2011

The record does not reflect that the Veteran experienced any symptoms due to his Hepatitis C from April 5, 2011. Dr. Morgan's correspondence, dated April 4, 2011, indicated that the Veteran was "probably cured" of his Hepatitis C infection. The Board notes that the Veteran said that his study ended in August 2011 and that he had no symptoms from that date, rather than April 2011. The Veteran's statement is outweighed by the medical records reflecting that the study was supposed to last approximately 54 weeks [therefore, ending in March or April 2011] and Dr. Morgan's letter indicating that the Veteran was "probably cured" in April 2011. The logical inference is that the Veteran was nonsymptomatic if he was indeed "cured" at that time. See Evans v. McDonald, 27 Vet. App. 180, 187 (2014).

The Veteran's March 2012 verbal communication that he believed it was unnecessary to schedule a new VA examination because he had been cured supports the conclusion that the Veteran was nonsymptomatic at that time. His March 2014 testimony that his symptoms were worse in 2009 than in the present is additional confirmation. The August 2014 and September 2016 VA examinations (including the Veteran's own lay statements) further confirm the Veteran was not currently experiencing symptoms at those times.

The Board acknowledges that the Veteran was provided medication as needed for nausea and vomiting in September 2012, but by December 2012 the Veteran was not taking that medication. Because the prescription appears to be in response to isolated symptoms, the Board assigns it little probative weight.

Lastly, the Board has considered the Veteran's February 2014 testimony that he suffered from daily fatigue, malaise, and anorexia. His statements are outweighed by the medical evidence of record that he did not experience symptoms at that time, such as the August 2014 VA examination.

Accordingly, the preponderance of the evidence is against a finding that the Veteran was symptomatic from April 5, 2011, and a compensable rating from that time is not warranted.

Finally, the Board acknowledges that the matter of a total disability rating based on individual unemployability (TDIU) has been raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Entitlement to TDIU was considered and denied by the RO in March 2009. Although the Veteran initiated the current appeal in response to the March 2009 rating decision, he did not initiate an appeal of TDIU by including it in his notice of disagreement. Thus, the Board finds that the matter of TDIU is not before the Board and will not address it further.


ORDER

A higher rating of 20 percent, though no greater, is granted for the Veteran's Hepatitis C from September 25, 2008 to April 4, 2011 (in other words for this period the rating is "staged" to this higher level); however, a compensable rating is otherwise denied, so for all times prior to and since.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


